Citation Nr: 9928156	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-16 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1944 to August 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.



REMAND

In his Substantive Appeal, dated October 1998, the veteran 
wrote that the VA was remiss in their decision because they 
did not have all of the medical evidence at their disposal.  
The claims file does not reflect that the RO attempted to 
obtain the veteran's service medical records.  In addition, 
the veteran submitted a release for Dr. Harris's medical 
records regarding treatment for his hearing loss.  There is a 
duty to attempt to obtain records in the possession of the 
government and a separate duty to inform the veteran to 
submit private records when the VA does not attempt to obtain 
them.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  In 
Murphy, it was noted that VA should be responsible for 
providing the material (in control of the Federal Government) 
or seeing that it is provided.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to attempt to obtain the 
veteran's service medical records from 
the National Personnel Records Center.  A 
response is to be included in the claims 
file.  

2.  The veteran is informed that he is 
under an obligation to submit the records 
from Dr. Harris to the RO.  

3.  The veteran is informed that he has a 
duty to submit evidence of a well-
grounded claim for service connection for 
a hearing loss disability.  If there is 
competent evidence that links hearing 
loss disability to service, that evidence 
must be submitted.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


